Name: 74/601/EEC: Commission Decision of 18 November 1974 amending the Decision of 17 September 1974 authorizing the Member States to approve for marketing reproductive material of certain forest species satisfying less stringent requirements
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1974-12-06

 Avis juridique important|31974D060174/601/EEC: Commission Decision of 18 November 1974 amending the Decision of 17 September 1974 authorizing the Member States to approve for marketing reproductive material of certain forest species satisfying less stringent requirements Official Journal L 326 , 06/12/1974 P. 0033 - 0033++++COMMISSION DECISION OF 18 NOVEMBER 1974 AMENDING THE DECISION OF 17 SEPTEMBER 1974 AUTHORIZING THE MEMBER STATES TO APPROVE FOR MARKETING REPRODUCTIVE MATERIAL OF CERTAIN FOREST SPECIES SATISFYING LESS STRINGENT REQUIREMENTS ( 74/601/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 14 JUNE 1966 ( 1 ) CONCERNING THE MARKETING OF FOREST REPRODUCTIVE MATERIAL , AS LAST AMENDED BY THE ACT OF ACCESSION ( 2 ) AND THE COUNCIL DECISION OF 1 JANUARY 1973 ( 3 ) ADJUSTING THE DOCUMENTS CONCERNING THE ACCESSION OF NEW MEMBER STATES TO THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 15 ( 1 ) THEREOF ; HAVING REGARD TO THE REQUEST SUBMITTED BY THE FEDERAL REPUBLIC OF GERMANY ; WHEREAS THE PRODUCTION OF REPRODUCTIVE MATERIAL OF CERTAIN FOREST SPECIES SATISFYING THE PROVISIONS OF THE ABOVEMENTIONED DIRECTIVE IS AT PRESENT INSUFFICIENT IN ALL THE MEMBER STATES , WITH THE RESULT THAT THE REQUIREMENTS FOR REPRODUCTIVE MATERIAL OF THE SAID SPECIES CANNOT BE MET ; WHEREAS NOR ARE THIRD COUNTRIES ABLE TO SUPPLY IN SUFFICIENT QUANTITIES REPRODUCTIVE MATERIAL OF THE SPECIES CONCERNED AFFORDING THE SAME GUARANTEES AS REPRODUCTIVE MATERIAL PRODUCED IN THE COMMUNITY IN ACCORDANCE WITH THE PROVISIONS OF THE ABOVEMENTIONED DIRECTIVE ; WHEREAS THE MEMBER STATES HAVE THEREFORE ALREADY BEEN AUTHORIZED BY THE COMMISSION DECISION OF 17 SEPTEMBER 1974 ( 4 ) TO APPROVE FOR MARKETING REPRODUCTIVE MATERIAL OF CERTAIN FOREST SPECIES SATISFYING LESS STRINGENT REQUIREMENTS ; WHEREAS THE FEDERAL REPUBLIC OF GERMANY WAS UNABLE TO COMMUNICATE IN TIME FULL DETAILS OF ITS REQUIREMENTS IN RESPECT OF SEEDS OF PINUS STROBUS STROBUS L ; WHEREAS IT IS THEREFORE NECESSARY TO AMEND THE SAID DECISION OF 17 SEPTEMBER IN THE LIGHT OF THE ADDITIONAL INFORMATION COMMUNICATED BY THE ABOVEMENTIONED MEMBER STATE ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 IN THE ANNEX TO THE COMMISSION DECISION OF 17 SEPTEMBER 1974 AUTHORIZING THE MEMBER STATES TO APPROVE FOR MARKETING REPRODUCTIVE MATERIAL OF CERTAIN FOREST SPECIES SATISFYING LESS STRINGENT REQUIREMENTS , THE ENTRY UNDER THE HEADING PINUS STROBUS L . IN RESPECT OF THE FEDERAL REPUBLIC OF GERMANY IS REPLACED BY THE FOLLOWING : MEMBER STATE*KG*PROVENANCE*DATE OF HARVEST* FEDERAL REPUBLIC OF GERMANY*200*AUSTRIA*BEFORE 30 JUNE 1974* **APPALACHIANS ( USA ) *1 JULY 1973 TO 30 JUNE 1974* ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 NOVEMBER 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2326/66 . ( 2 ) OJ NO L 73 , 27 . 3 . 1972 , P . 14 . ( 3 ) OJ NO L 2 , 1 . 1 . 1973 , P . 1 . ( 4 ) OJ NO L 280 , 17 . 10 . 1974 , P . 14 .